EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Nelson on 6/2/2022.
The application has been amended as follows: 
In claim 1 line 12 “merkaptide” has been replaced by mercaptide.

Claims 12 and 19 have been canceled.  

Claims 5, 6, 8, 9, 10, 11, and 13 have been amended as follows:
5. The method according to claim 1, wherein the extracted and cooled cooking liquor with the mercaptide ions [[are]] is introduced in cooking liquor added to the slurry during step b). 

6. The method according to claim 1, wherein the extracted and cooled cooking liquor with the mercaptide ions the digester vessel in which step b) is performed.

8. The method according to claim 1, wherein the cooking is a continuous cook and the digester vessel is a single vessel or in separate vessels. 

9. The method according to claim 1, wherein the digester vessel in the step b) is vessel and [[the]] additional mercaptan ions are included in a mercaptan-containing gas that is introduced into a vapor space of the vapor-liquid phase digester vessel.

10. The method according to claim 1, wherein the step a) is carried out in an impregnation vessel and the step b) in carried out in a digester vessel, whereby the extracted and cooled cooking liquor with the mercaptide ions 

11. The method according to claim 1, wherein the step a) is carried out in an impregnation vessel and the digester vessel in step b) is the extracted and cooled cooking liquor with the mercaptide ions 

13. The method according to claim 1, wherein the step a) and the step b) are carried out in a single cooking vessel which includes the digester vessel, wherein absorption of polysulfide into the fibrous material takes place in an upper part of the single cooking vessel. 

Drawings and Specification
In light of amendment the objection to the specification has been withdrawn.
In light of new drawings the objection to the drawings has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art did not suggest mercaptan containing gas into an extracted and cooled cooking liquor in a polysulfide cooking process. The closest prior art STIGGSON disclosed a polysulfide cooking process and adding mercaptide ions but only those which were already present in circulating black liquor (no mercaptide gas was added).  The second closest prior art was PEKKALA which suggested mercaptide ions in polysulfide liquors.  However, PEKKALA failed to disclose mercaptide ions being added via a gas to cooled/extracted liquors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748




/Anthony Calandra/Primary Examiner, Art Unit 1748